             Case 1:20-cv-02288 Document 1 Filed 08/19/20 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

JUDICIAL WATCH, INC.,                        )
425 Third Street SW, Suite 800               )
Washington, DC 20024,                        )
                                             )
                        Plaintiff,           )
v.                                           )       Civil Action No.
                                             )
U.S. DEPARTMENT OF STATE,                    )
The Executive Office                         )
Office of the Legal Adviser, Suite 5.600     )
600 19th Street NW                           )
Washington, DC 20522,                        )
                                             )
and                                          )
                                             )
U.S. DEPARTMENT OF DEFENSE,                  )
1400 Defense Pentagon                        )
Washington, DC 20301,                        )
                                             )
                        Defendants.          )
                                             )

                                           COMPLAINT

       Plaintiff Judicial Watch, Inc. brings this action against Defendants U.S. Department of

State and the U.S. Department of Defense to compel compliance with the Freedom of

Information Act, 5 U.S.C. § 552 (“FOIA”). As grounds therefor, Plaintiff alleges as follows:

                                     JURISDICTION AND VENUE

       1.     The Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. § 1331.

       2.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(e).

                                            PARTIES

       3.     Plaintiff Judicial Watch, Inc. is a not-for-profit, educational organization

incorporated under the laws of the District of Columbia and headquartered at 425 Third Street
               Case 1:20-cv-02288 Document 1 Filed 08/19/20 Page 2 of 5




SW, Suite 800, Washington, DC 20024. Plaintiff seeks to promote transparency, integrity, and

accountability in government and fidelity to the rule of law. As part of its mission, Plaintiff

regularly requests records from federal agencies pursuant to FOIA. Plaintiff analyzes the

agencies’ responses and disseminates both its findings and the requested records to the American

public to inform them about “what their government is up to.”

          4.    Defendant U.S. Department of State (“State Department”) is an agency of the

U.S. Government headquartered at 2201 C Street, N.W., Washington, DC 20520. The State

Department has possession, custody, and control of records to which Plaintiff seeks access.

          5.    Defendant U.S. Department of Defense (“Defense”) is an agency of the United

States Government headquartered at 1400 Defense Pentagon, Washington, DC 20301. The

Defense Department has possession, custody, and control of records to which Plaintiff seeks

access.

                                   STATEMENT OF FACTS

          6.    On December 17, 2019, Plaintiff sent a FOIA request to the State Department, via

the State Department’s online electronic FOIA submission system, seeking access to the

following:

                a)     Any and all reports, analyses, assessments, or similar
                       records regarding, concerning, or related to the use of
                       chemical during the Syrian Civil War.

                b)     Any and all records of communication between any
                       official, employee, or representative of the Department
                       of State and any other individual or entity regarding,
                       concerning, or related to the use of chemical during the
                       Syrian Civil War. This request includes, but is not
                       limited to, any such records of communication with any
                       official, employee, or representative of the Organization
                       for the Prohibition of Chemical Weapons:

The time frame for the requested records was identified as “October 17, 2012, to the present.”

                                                -2-
               Case 1:20-cv-02288 Document 1 Filed 08/19/20 Page 3 of 5




         7.     By email dated February 6, 2020, the State Department acknowledged receipt of

the request and indicated that the request had been assigned FOIA Control Number F-2020-

02376.

         8.     On December 18, 2019, Plaintiff sent a FOIA request to Defendant U.S.

Department of Defense, via Defense’s online electronic FOIA submission system, seeking access

to the following:

                a)     Any and all reports, analyses, assessments, or similar
                       records regarding, concerning, or related to the use of
                       chemical during the Syrian Civil War:

                b)     Any and all records of communication between any
                       official, employee, or representative of the Department
                       of Defense and any other individual or entity regarding,
                       concerning, or related to the use of chemical during the
                       Syrian Civil War. This request includes, but is not
                       limited to, any such records of communication with any
                       official, employee, or representative of the Organization
                       for the Prohibition of Chemical Weapons.

The time frame for the requests was identified as “October 17, 2012 to the present.”

         9.     By letter dated December 20, 2019, Defense acknowledged receipt of the request

and indicated that the request had been assigned case number 20-F-0415.

         10.    As of the date of this Complaint, both the State Department and Defense have

failed to: (i) determine whether to comply with the request; (ii) notify Plaintiff of any such

determination or the reasons therefor; (iii) advise Plaintiff of the right to appeal any adverse

determination; or (iv) produce the requested records or otherwise demonstrate that the requested

records are exempt from production.




                                                -3-
                Case 1:20-cv-02288 Document 1 Filed 08/19/20 Page 4 of 5




                                               COUNT I
                                (Violation of FOIA, 5 U.S.C. § 552)

       11.       Plaintiff realleges paragraphs 1 through 10 as if fully stated herein.

       12.       Defendants are in violation of FOIA.

       13.       Plaintiff is being irreparably harmed by reason of Defendants’ violation of FOIA,

and Plaintiff will continue to be irreparably harmed unless Defendants are compelled to comply

with the law.

       14.       Plaintiff has no adequate remedy at law.

       15.       To trigger FOIA’s administrative exhaustion requirement, Defendant State

Department was required to make a final determination on Plaintiff’s request by January 16,

2020 and Defendant Department of Defense was required to make a final determination by

January 22, 2020 at the latest. Because Defendants failed to make a final determination on

Plaintiff’s request within the time limits set by FOIA, Plaintiff is deemed to have exhausted its

administrative appeal remedies.

       WHEREFORE, Plaintiff respectfully requests that the Court: (1) order Defendants to

conduct searches for any and all records responsive to Plaintiff’s FOIA requests and demonstrate

that they employed search methods reasonably likely to lead to the discovery of records

responsive to Plaintiff’s FOIA requests; (2) order Defendants to produce, by a date certain, any

and all non-exempt records responsive to Plaintiff’s FOIA requests and Vaughn indices of any

responsive records withheld under claim of exemption; (3) enjoin Defendants from continuing to

withhold any and all non-exempt records responsive to Plaintiff’s FOIA requests; (4) grant

Plaintiff an award of attorneys’ fees and other litigation costs reasonably incurred in this action

pursuant to 5 U.S.C. § 552(a)(4)(E); and (5) grant Plaintiff such other relief as the Court deems

just and proper.

                                                  -4-
           Case 1:20-cv-02288 Document 1 Filed 08/19/20 Page 5 of 5




Dated: August 19, 2020                     Respectfully submitted,

                                           /s/ Jason B. Aldrich
                                           JASON B. ALDRICH
                                           D.C. Bar No. 495488
                                           JUDICIAL WATCH, INC.
                                           425 Third Street SW, Suite 800
                                           Washington, DC 20024
                                           Tel: (202) 646-5172
                                           Email: jaldrich@judicialwatch.org

                                           Counsel for Plaintiff




                                     -5-
